Motion granted and Abatement Order filed April 26, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00011-CV
                               NO. 14-22-00139-CV
                                   ____________

                         BASIM MOUSILLI, Appellant

                                         V.

                           NOURA SWEED, Appellee


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-49635

                            ABATEMENT ORDER

      Appellant has filed an agreed motion for extension of briefing schedule
seeking an extension of the briefing period, as the parties have reached a settlement
in principle and only need to finalize relevant paperwork. The motion states an
agreed motion to vacate will be filed pursuant to the not yet finalized settlement. As
the motion for extension of briefing schedule has merit, the court grants the motion.
      The appeals are abated, treated as closed cases, and removed from this court’s
active docket for ninety days from the date of this order. The appeals will be
reinstated on this court’s active docket at that time, or when the parties file a motion
to dismiss the appeals or other dispositive motion. The court will also consider an
appropriate motion to reinstate the appeals filed by any party, or the court may
reinstate the appeals on its own motion.

                                        PER CURIAM

Panel Consists of Justices Wise, Zimmerer, and Poissant.




                                           2